DETAILED ACTION
This Office Action is in response to the amendment filed on 01/26/2021.  Currently, claims 1-9, 13, 28-29 have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 13, 28 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0311185) by Ng et al (“Ng”) in view of (US-9515057) by Ma et al (“Ma”).
Regarding claim 1, Ng discloses in 1, 4 & 9 and related text, e.g., a semiconductor package, comprising: 
a first package substrate (102 & 130); 
a first semiconductor chip (103) on the first package substrate; 
a plurality of first chip connection units (111a connections) to connect the first package substrate to the first semiconductor chip; 
an interposer (106a/142; a die and its attach material; it is an “interposer” between 106b die and 103 die) on the first semiconductor chip, the interposer having a width greater than a width of the first semiconductor chip in a direction parallel to an upper surface of the first package substrate (see FIG. 1A); and

Ng does not disclose “the plurality of first chip connection units being in direct contact with a bottom of the first semiconductor chip and a top of the first package substrate”.  To elaborate briefly on the above, Ng uses “wire bonds” 111a for his connection between the chip and the package substrate.  Ng does demonstrate the type of interconnect that would read on the claimed type (114; bump bonds; they are directly touching bottom and top of what they interconnect with), but does not show it on the “first semiconductor chip” specifically.  However, Ma fixes the deficiency.
Ma discloses in FIG. 9 and related text, e.g., the plurality of first chip connection units (150; bump bonds; similar to Ng’s 114, but in a right place here) being in direct contact with a bottom of the first semiconductor chip (100) and a top of the first package substrate (10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ng with “the plurality of first chip connection units being in direct contact with a bottom of the first semiconductor chip and a top of the first package substrate” as taught by Ma, in order to get the benefits of the bump type interconnect (such as high density; one can put a lot more bumps all over the bottom of the chip, then the wiring connections on the periphery of the chip; also, shorter electrical paths; one does not need to route signal all the way 
Regarding claim 2, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein the outer portion of the upper filling layer is in direct contact with a lower surface of the interposer (106b/142 is the interposer, as was explained above; hence, meeting limitations; does the Applicant simply wants something without 142 or similar? See FIG. 9 of Ma; it shows example of having only “filling” layers between chips 100 & 200; no “die attach” layer; obvious to omit “die attach” layer, in light of Ma’s explicit teachings, since Ma teaches another technique that works (KSR; “known technique to known device ready for improvement”, if Applicant wishes to argue, Examiner is willing to elaborate) and with a sidewall of the first semiconductor chip (see FIG. 1A).
Regarding claim 4, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein the upper filling layer is spaced apart from the first package substrate (in a place where 103 is in-between).
Regarding claim 5, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein the upper filling layer is in contact with the first package substrate (where 103 is not in-between).
Regarding claim 6, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein: the first package substrate includes a base portion (102) and a protrusion (130a) protruding upward from an upper surface of the base portion, and the upper filling layer is in contact with the protrusion of the first package substrate (see FIG. 1A).
Regarding claim 7, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein the protrusion of the first package substrate has a closed-loop shape in can be spaced apart”; Ng makes it clear that gaps are optional (“can be”); hence, the setup without gaps is at the very least obvious in light of Ng’s teachings (if not preferred; but still known to Ng)).
Regarding claim 8, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein a width of the protrusion in the direction parallel to the upper surface of the first package substrate is greater than a height of the protrusion in the direction perpendicular to the upper surface of the first package substrate (in a “closed loop” variant of the “protrusion” (see rejection of claim 7 above), the total width is all the way from the left to all the way to the right, which is very wide; height is small in comparison).
Regarding claim 13, the combined device of Ng and Ma disclose in cited figures and related text, e.g., further comprising: a second package substrate (see par. 15; “can include other dies (e.g., … eight dies)”; one of those dies above (say 4th one) can read on “second package substrate” since it is a “package substrate” for dies above (5th, etc.) on the interposer; an 
inter-package connection unit (various 109b’s) between the second package substrate and the interposer; and at least one second semiconductor chip (say, 5th chip) on the second package substrate.
Regarding claim 28, the combined device of Ng and Ma disclose in cited figures and related text, e.g., further comprising a molding unit (116; the portion of it outside of 130, to the left and to the right, going all the way up above 106b) surrounding the first semiconductor chip and the interposer (se FIG. 1A), the molding unit being different from the upper filling layer (it is different by its location; it is not located inside 130; it is located outside).
Regarding claim 29, the combined device of Ng and Ma disclose in cited figures and related text, e.g., wherein the upper filling layer is directly between an upper surface of the first also, it is “directly between” no matter how one looks at things, since one can draw a direct line between two objects and the “upper filling layer” is directly in-between).

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0311185) by Ng et al (“Ng”) in view of (US-9515057) by Ma et al (“Ma”) as applied to claims above, and further in view of (US-2013/0099393) by Jeong et al (“Jeong”; part of Applicant’s IDS).
Regarding claim 3, the combined device of Ng and Ma disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter as recited in claim 1, except “wherein a width of the upper filling layer in the direction parallel to the upper surface of the first package substrate is the same as a width of the interposer in the direction parallel to the upper surface of the first package substrate”.
Jeong discloses in FIG. 4 and related text, e.g., “wherein a width of the upper filling layer (141; say, bottom one) in the direction parallel to the upper surface of the first package substrate (110) is the same as a width of the interposer (layer directly above 141; it is “interposed” in-between other layers) in the direction parallel to the upper surface of the first package substrate”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Ng and Ma with “wherein a width of the upper filling layer in the direction parallel to the upper surface of the first package substrate is the same as a width of the interposer in the direction parallel to the upper surface of the first package substrate” as taught by 
Regarding claim 9, the combined device of Ng, Ma and Jeong disclose in cited figures and related text, e.g., wherein the upper filling layer is in contact with an entire upper surface of the first semiconductor chip (as shown in Ng, FIG. 1A) and an entire lower surface of the interposer (as shown in FIG. 4 of Jeong; the motivation to combine the references is shown above, in rejection of claim 3).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.  To elaborate briefly, a new reference was brought in (“Ma”) and an interpretation of terms was changed (as an option; rejections are explained with and without change of interpretation of interposer).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/09/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894